 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10   U.S. EQUAL EMPLOYMENT                          )    Case No.: 1:17-cv-01299-AWI-SAB
     OPPORTUNITY COMMISSION,                        )
11                                                  )
                                                    )    ORDER RE JOINT STIPULATION TO LIFT
12                Plaintiff,                        )    SHUTDOWN STAY AND TO VACATE
                                                    )    DEADLINES IN SCHEDULING ORDER
13         vs.                                      )    AND STAY ACTION PENDING
                                                    )    SETTLEMENT CONFERENCE
14                                                  )
     PRESTIGE CARE, INC., et al.,                   )
15                                                  )    (ECF No. 69)
                  Defendants.                       )
16                                                  )
                                                    )
17
18
           Pursuant to the stipulation of the parties and for good cause shown, IT IS HEREBY
19
     ORDERED that:
20
           1.     The stay entered due to a lapse in appropriations for the Equal Employment
21
                  Opportunity Commission (ECF No. 66) is lifted;
22
           2.     A settlement conference is set before United States Magistrate Judge Barbara A.
23
                  McAuliffe on Thursday, May 2, 2019, at 9:30 a.m. in Courtroom 8;
24
           3.     All dates in the July 17, 2018 Scheduling Order (ECF No. 55) are VACATED;
25
           4.     This matter is stayed until May 3, 2019, for the parties to engage in settlement
26
                  negotiations; and
27
           5.     Within five (5) days of completion of the settlement conference, the parties shall
28



                                                   -1-
 1               file either a notice of settlement or a joint scheduling report addressing resetting
 2               the deadlines vacated by this order.
 3
     IT IS SO ORDERED.
 4
 5   Dated:   February 20, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
